Citation Nr: 1219911	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-25 732	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.   Entitlement to an increased evaluation for service connected epilepsy, currently rated as 20 percent disabling.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran was scheduled to testify at an April 2010 videoconference hearing.  She did not appear for her hearing and no good cause was shown.  Therefore, her hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2011). 

The Veteran has not filed a formal claim for entitlement to a TDIU; but the issue has been raised by the record as part of the Veteran's increased rating claim for her epilepsy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, an April 2005 letter contained a statement from the Veteran which claimed that she was unemployable as a result of her seizure disorder.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for VA examinations which were necessary to evaluate her service-connected epilepsy.

2.  The Veteran's service-connected disability, epilepsy, alone is not of such nature and severity as to prevent her from securing or following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to a rating in excess of 20 percent for epilepsy is denied based on the Veteran's failure to report for necessary and scheduled VA examinations. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655(b) (2011).
2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5017 (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The record shows that VCAA letters dated June 2009, March 2006, May 2008, May 2010, and July 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the September 2010 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board concludes that VA's duty to assist has been satisfied. The Veteran's service treatment records, private, and VA medical records are in the file. The claimant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).   As will be discussed below, VA scheduled the Veteran for two examinations and she did not report for either one.

The Board is satisfied that the RO has complied with the Board's February 2011 Remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the February 2011 Remand directed the RO to obtain copies of the Veteran's treatment records, dated from June 2010 through the present time, and to schedule the Veteran for a VA neurology examination to assess the current severity of her epilepsy.  In this regard, the Board notes that, on remand, all relevant treatment records were obtained, and as just discussed, she failed to report for a rescheduled April 2011 VA neurology examination.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claims. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal and the Board may proceed to consider the merits of the claims. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Increased rating claim, epilepsy

The RO attempted to substantiate the Veteran's increased rating claim for epilepsy by scheduling her for a July 2010 VA neurological examination. and provided her with a notice in a July 2010 letter that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  See 38 C.F.R. § 3.655(b).  Moreover, the letter noted that examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  After the Veteran did not show up for the first VA examination in July 2010, the Board in February 2011 Remanded the case to afford the Veteran an additional opportunity for a VA examination; however, the Veteran failed to report for this examination, as well, and has failed to provide good cause for her failure to report.  See 38 C.F.R. § 3.655.  
When the Veteran, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase and entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, illness of the veteran, or illness or death of a family member.  38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399   (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Here, the Veteran failed to report for scheduled July 2010 and April 2011 VA examinations essential to the development of her increased rating claim and did not set forth good cause for such failure.  She was advised in both cases that she was being scheduled for examination at the VA medical facility nearest to her and that failure to report would result in the claim being rated based on the evidence of record, or even denied.  In September 2010 and February 2012, the Veteran was furnished supplemental statements of the case containing the provisions of 38 C.F.R. § 3.655, and notice that the Veteran's claim was denied in accordance with those provisions. The letters from the RO and the SSOCs were mailed to the Veteran's address of record.  Notwithstanding this, the Veteran has made no attempt to explain to the RO why she failed to report for the scheduled VA examinations relevant to the claim.  Therefore, the claim for an increased rating for epilepsy must be denied.  38 C.F.R. § 3.655(b) (2011).


TDIU

In her last VA examination in July 2005 the examiner noted that in general it appeared that the frequency of the Veteran's seizures has remained at least stable if not decreasing and her seizure condition appeared to be moderately well controlled.

At an October 2006 Social Security (SSA) examination the Veteran reported last working in 2003 as a car salesman.  She was married and living with her family.  She reported that she did not drink or smoke. A neurological examination was normal.  Her diagnoses were epilepsy and an affective disorder.  SSA benefits were denied in December 2006.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. The Veteran's employment history, her educational and vocational attainment, as well as her particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's only service-connected disability is epilepsy, evaluated as 20 percent disabling.  Because the Veteran does not have one service-connected disability rated as at least 60 percent or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of a TDIU under 38 C.F.R. § 4.16(a) are not met. 

Although the criteria for a schedular TDIU rating are not met, the Board must also consider whether referral to the Director of Compensation and Pension for consideration of an extra-schedular rating is warranted.  38 C.F.R. § 4.16(b).  In this case, there is insufficient probative and objective evidence of record showing that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disability.  In this regard, the Veteran reported being unemployed since 2003 as a car salesman in an October 2006 SSA examination.  The SSA examiner concluded that the Veteran was diagnosed with epilepsy and an affective mood disorder.   Subsequently a December 2006 SSA determination denied disability benefits.  

Moreover, the Veteran was given opportunity to submit evidence and to testify in support of her claim, to include a videoconference hearing scheduled for April 2010 which she did not attend and gave no reason or request for a rescheduled hearing.  Also, there is no objective evidence of record, such as medical records or personnel records from her former employers, showing that she was unable to continue working or secure substantially gainful employment due to her service-connected disability alone.  Furthermore and more importantly, the Board remanded this claim in May 2010 and February 2011 to afford the Veteran VA examinations to determine whether her service-connected epilepsy prevents her from obtaining or retaining a substantially gainful occupation.  However, as noted above, the record shows that the Veteran, without assertion or demonstration of good cause, failed to report for her scheduled VA examinations in July 2010 and April 2011 which were designed to aid in the development of her claim in this regard. See 38 C.F.R. § 3.655(a); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not ... a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). The Board finds that the July 2005 VA examination report and the October 2006 SSA examination report, are the most probative evidence of record pertaining to the issue of entitlement to TDIU and outweighs the Veteran's statements to the extent that those statements assert unemployability due to her service-connected disability.  As such, there is no probative evidence of record showing that she was unable to continue working due to her service-connected epilepsy disability alone. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, and there is no doubt to be resolved. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to a disability rating in excess of 20 percent for epilepsy is denied.

Entitlement to a TDIU is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


